On March 20,1998, the Defendant was sentenced to ten (10) years in the Montana State Prison for the offense of Criminal Sale of Dangerous Drugs (Marijuana) - Count I. This period is to be served concurrently with the sentence the Defendant is currently serving in Cause No. DC 97-005(a). For the offense of Count II, Criminal Sale of Dangerous Drugs (Marijuana), the Defendant is sentenced to ten (10) years in the Montana State Prison. This period of incarceration is suspended in its entirety and is to be served consecutive to the sentences imposed for Count I and in Cause No. DC 97-005(a). The Defendant is hereby designated a Persistent Felony Offender, as such it is further ordered that the Defendant be incarcerated at the Montana State Prison for ten (10) years. This period of incarceration is suspended in its entirety and is to be served consecutive to the sentences imposed for Counts I and II and in Cause No. DC 97-005(a). The Defendant is ineligible for parole until he completes the prison’s Criminal Thinking Errors, Moral Reconation Therapy, and chemical dependency treatment programs and follows all resultingrecommendations to the satisfaction of his supervising officer and treatment providers.
On August 14,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 14th day of August, 1998.
DATED this 1st day of September, 1998.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed with the modification that one (1) year be suspended on Count I of DC-97-261(b).
The reason for the modification is made on the recommendation of Ed Corrigan, of the Flathead County Attorney’s Office.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeff Langton and Alt. Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank Lance R. Gowan for representing himself in this matter.